DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1, 2, 14-16 have been amended. Claim 3 has been cancelled. Claim 27 has been added. Claims 1-2, and 4-27 are pending for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2022; 01/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 03/10/2022, with respect to the rejection(s) of claim(s) 1,, 3-28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lannestedt (US 20190212261 A1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lannestedt (US 20190212261 A1) in view of Qiya (CN109429001A).

Regarding claim 1, Lannestedt teaches an imaging device comprising: 
a first imaging element having sensitivity to visible light and configured to output a first image signal in which an accumulation time per frame of the first image signal is a first period ([0072] One or more embodiments of the thermal imaging device 110 may further comprise a visible light (VL) imaging system 114 that is configured to capture visible light (VL) image data values, representing visible light emitted from the observed real world scene. [0072]); 
a second imaging element having sensitivity to infrared light and configured to output a second image signal ([0068] The IR imaging system 113 comprises an infrared IR detector 1132, for example a micro-bolometer focal plane array.) and a third image signal acquired under an exposure condition different from that of the second image signal, wherein the second image signal and the third image signal are acquired at a second frame rate higher than a first frame rate of the first imaging element ([0076] In one or more embodiments, the IR imaging system 113 comprised in the thermal imaging device 110 is configured to capture multiple consecutive IR images as a stream of IR images, such as a video with a given frame rate. Similarly, in one or more embodiments, the VL imaging system 114 comprised in said thermal imaging device 110 is configured to capture multiple consecutive VL images as a stream of VL images, such as a video with a given frame rate.), 
Lannestedt  does not teach the following limitations, however, in an analogous art, Qiya teaches wherein a second period that is an accumulation time per frame of the second image signal is longer than a third period that is an accumulation time per frame of the third image signal ([0020]	Collecting a non-visible light signal in the incident light to generate a first preset number of non-visible low dynamic range images with different frame exposure times;); and 
a combination processor configured to generate a fourth image signal in accordance with a combination of (a) the first image signal of the first frame rate output from the first imaging element and (b) the second image signal of the second frame rate and the third image signal of the second frame rate output from the second imaging element ([0039] And a fusion module, configured to fuse the registration image of the target visible light image and the registration image of the non-visible light dynamic range image to obtain a target image.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Qiya and apply them to Lannestedt. One would be motivated as such as improves the image quality of the target image.


Regarding claim 14, Lannestedt teaches an imaging system comprising: 
an imaging device (Fig. 1); and 
an information processing device connected to the imaging device over a network (software identified herein can be implemented using one or more general purpose or specific purpose computers and/or computer systems, networked and/or otherwise.), 
wherein the imaging device includes: 
(1) a first imaging element having sensitivity to visible light and configured to output a first image signal in which an accumulation time per frame of the first image signal is a first period ([0072] One or more embodiments of the thermal imaging device 110 may further comprise a visible light (VL) imaging system 114 that is configured to capture visible light (VL) image data values, representing visible light emitted from the observed real world scene. [0072]);
(2) a second imaging element having sensitivity to infrared light and configured to output a second image signa  ([0068] The IR imaging system 113 comprises an infrared IR detector 1132, for example a micro-bolometer focal plane array.) l and a third image signal acquired under an exposure condition different from that of the second image signal, wherein the second image signal and the third image signal are acquired at a second frame rate higher than a first frame rate of the first imaging element ([0076] In one or more embodiments, the IR imaging system 113 comprised in the thermal imaging device 110 is configured to capture multiple consecutive IR images as a stream of IR images, such as a video with a given frame rate. Similarly, in one or more embodiments, the VL imaging system 114 comprised in said thermal imaging device 110 is configured to capture multiple consecutive VL images as a stream of VL images, such as a video with a given frame rate.).
Lannestedt  does not teach the following limitations, however, in an analogous art, Qiya teaches wherein a second period that is an accumulation time per frame of the second image signal is longer than a third period that is an accumulation time per frame of the third image signal ([0020]	Collecting a non-visible light signal in the incident light to generate a first preset number of non-visible low dynamic range images with different frame exposure times;); and 
(3) a combination processor configured to generate a fourth image signal in accordance with a combination of (a) the first image signal of the first frame rate output from the first imaging element and (b) the second image signal of the second frame rate and the third image of the second frame rate signal output from the second imaging element ([0039] And a fusion module, configured to fuse the registration image of the target visible light image and the registration image of the non-visible light dynamic range image to obtain a target image.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Qiya and apply them to Lannestedt. One would be motivated as such as improves the image quality of the target image.

Regarding claim 15, Lannestedt teaches a non-transitory storage medium on which is stored a computer program for making a computer execute a method for an imaging device ([0253] Software in accordance with the present disclosure, such as program code and/or data, can be stored in non-transitory form on one or more machine-readable mediums.) comprising (1) a first imaging element having sensitivity to visible light and configured to output a first image signal in which an accumulation time per frame of the first image signal is a first period ([0072] One or more embodiments of the thermal imaging device 110 may further comprise a visible light (VL) imaging system 114 that is configured to capture visible light (VL) image data values, representing visible light emitted from the observed real world scene. [0072]) and (2) a second imaging element having sensitivity to infrared light and configured to output a second image signal ([0068] The IR imaging system 113 comprises an infrared IR detector 1132, for example a micro-bolometer focal plane array.) and a third image signal acquired under an exposure condition different from that of the second image signal, wherein the second image signal and the third image signal are acquired at a second frame rate , the method comprising: setting a second frame rate of the second imaging element higher than a first frame rate of the first imaging element ([0076] In one or more embodiments, the IR imaging system 113 comprised in the thermal imaging device 110 is configured to capture multiple consecutive IR images as a stream of IR images, such as a video with a given frame rate. Similarly, in one or more embodiments, the VL imaging system 114 comprised in said thermal imaging device 110 is configured to capture multiple consecutive VL images as a stream of VL images, such as a video with a given frame rate.)
Lannestedt  does not teach the following limitations, however, in an analogous art, Qiya teaches wherein a second period that is an accumulation time per frame of the second image signal is longer than a third period that is an accumulation time per frame of the third image signal ([0020]	Collecting a non-visible light signal in the incident light to generate a first preset number of non-visible low dynamic range images with different frame exposure times;); and 
generating a fourth image signal in accordance with a combination of (a) the first image signal of the first frame rate output from the first imaging element and (b) the second image signal of the second frame rate and the third image signal of the second frame rate output from the second imaging element [0039] And a fusion module, configured to fuse the registration image of the target visible light image and the registration image of the non-visible light dynamic range image to obtain a target image.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Qiya and apply them to Lannestedt. One would be motivated as such as improves the image quality of the target image.

Regarding claim 16, Lannestedt teaches a control method for an imaging device comprising (1) a first imaging element having sensitivity to visible light and configured to output a first image signal in which an accumulation time per frame of the first image signal is a first period ([0072] One or more embodiments of the thermal imaging device 110 may further comprise a visible light (VL) imaging system 114 that is configured to capture visible light (VL) image data values, representing visible light emitted from the observed real world scene. [0072]) and (2) a second imaging element having sensitivity to infrared light and configured to output a second image signal ([0068] The IR imaging system 113 comprises an infrared IR detector 1132, for example a micro-bolometer focal plane array.) and a third image signal acquired under an exposure condition different from that of the second image signal, wherein the second image signal and the third image signal are acquired at a second frame rate, the method comprising: setting a second frame rate of the second imaging element higher than a first frame rate of the first imaging element ([0076] In one or more embodiments, the IR imaging system 113 comprised in the thermal imaging device 110 is configured to capture multiple consecutive IR images as a stream of IR images, such as a video with a given frame rate. Similarly, in one or more embodiments, the VL imaging system 114 comprised in said thermal imaging device 110 is configured to capture multiple consecutive VL images as a stream of VL images, such as a video with a given frame rate.)
Lannestedt  does not teach the following limitations, however, in an analogous art, Qiya teaches wherein a second period that is an accumulation time per frame of the second image signal is longer than a third period that is an accumulation time per frame of the third image signal ([0020]	Collecting a non-visible light signal in the incident light to generate a first preset number of non-visible low dynamic range images with different frame exposure times;); and 
generating a fourth image signal in accordance with a combination of (a) the first image signal of the first frame rate output from the first imaging element and (b) the second image signal of the second frame rate and the third image signal of the second frame rate output from the second imaging element ([0039] And a fusion module, configured to fuse the registration image of the target visible light image and the registration image of the non-visible light dynamic range image to obtain a target image.).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Qiya and apply them to Lannestedt. One would be motivated as such as improves the image quality of the target image.

Allowable Subject Matter
Claims 2, 4-13, 17-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486